
	

114 HR 4479 IH: Families of Flint Act
U.S. House of Representatives
2016-02-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4479
		IN THE HOUSE OF REPRESENTATIVES
		
			February 4, 2016
			Mr. Kildee introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on Transportation and Infrastructure, Education and the Workforce, Financial Services, and the Budget, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To provide emergency assistance related to the Flint water crisis, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Families of Flint Act. 2.Lead prevention grant program (a)In generalPart B of the Safe Drinking Water Act (42 U.S.C. 300g et seq.) is amended by adding at the end the following:
				
					1420A.Lead prevention grant program
 (a)DefinitionsIn this section: (1)CityThe term City means the City of Flint, Michigan.
 (2)StateThe term State means the State of Michigan. (b)Grant program (1)EstablishmentUsing funds made available under section 7(a) of the Families of Flint Act, the Administrator shall make grants to the State and the City for use in accordance with this subsection.
 (2)Use of fundsThe use of funds from a grant made under this subsection shall be— (A)determined by the Administrator, in consultation with the State and the City; and
 (B)used only for an activity authorized under paragraph (3). (3)Authorized activities (A)In generalThe Administrator may authorize the use by the State or the City of funds from a grant under this subsection to carry out any activity that the Administrator determines is necessary to ensure that the drinking water supply of the City does not contain—
 (i)lead levels that threaten public health or the environment; or (ii)lead, other drinking water contaminants, and pathogens that pose a threat to public health.
 (B)InclusionsAuthorized activities under subparagraph (A) may include— (i)testing, evaluation, and sampling of water supplies and public and private water service lines in the water distribution system of the City;
 (ii)repairs and upgrades to water treatment facilities that serve the City; (iii)optimization of corrosion control treatment of the public and private water service lines in the water distribution system of the City;
 (iv)repairs to water mains and replacement of public and private water service lines in the water distribution system of the City; and
 (v)modification or construction of new pipelines and treatment system startup evaluations needed to ensure optimal treatment of water from the Karegnondi Water Authority before and after the transition to this new source.
 (4)Matching requirementAs a condition of the State or the City receiving a grant under this subsection, the Administrator shall require the State to provide funds from non-Federal sources in an amount that is at least equal to the amount provided by the Federal Government.
 (c)AdministrationThe Administrator may use funds made available under section 7(a) of the Families of Flint Act— (1)for the costs of technical assistance provided by the Environmental Protection Agency or by contractors of the Environmental Protection Agency; and
 (2)for administrative activities in support of authorized activities. (d)ReportNot later than 45 days after the first day of each fiscal year beginning prior to the termination date in subsection (e), the Administrator shall submit to the Committee on Appropriations of the Senate, the Committee on Environment and Public Works of the Senate, the Committee on Homeland Security and Governmental Affairs of the Senate, the Committee on Appropriations of the House of Representatives, the Committee on Energy and Commerce of the House of Representatives, and the Committee on Transportation and Infrastructure of the House of Representatives a report describing the actions taken to carry out the purposes of the grant program, as described in subsection (b)(3).
 (e)SunsetThe authority provided by this section terminates on the date that is 10 years after the date of the enactment of the Families of Flint Act..
 3.Loan forgivenessThe matter under the heading State and tribal assistance grants under the heading Environmental Protection Agency in title II of division G of the Consolidated Appropriations Act, 2016 (Public Law 114–113), is amended in paragraph (1), by striking the semicolon at the end and inserting the following: or, if a Federal or State emergency declaration has been issued due to a threat to public health from heightened exposure to lead in a municipal drinking water supply, before the date of enactment of this Act: Provided further, That in a State in which such an emergency declaration has been issued, the State may use more than 20 percent of the funds made available under this title to the State for Drinking Water State Revolving Fund capitalization grants to provide additional subsidy to eligible recipients;.
		4.Center of Excellence on Lead Exposure
 (a)DefinitionsIn this section: (1)CenterThe term Center means the Center of Excellence on Lead Exposure established under subsection (b).
 (2)CommunityThe term community means the community of the City. (3)SecretaryThe term Secretary means the Secretary of Health and Human Services.
 (b)EstablishmentNot later than 180 days after the date of enactment of this Act, the Secretary shall, by contract, grant, or cooperative agreement, establish in the City a center to be known as the Center of Excellence on Lead Exposure.
 (c)CollaborationThe Center shall collaborate with research institutions, hospitals, Federally qualified health centers, school-based health centers, community behavioral health providers, public health agencies of Genesee County in the State, and the State in the development and operation of the Center.
			(d)Advisory committee
 (1)In generalThe Center shall establish an advisory committee to provide scientific and technical support for the Center and to advise the Secretary, consisting of, at a minimum—
 (A)an epidemiologist; (B)a toxicologist;
 (C)a mental health professional; (D)a pediatrician;
 (E)an early childhood education expert; (F)a special education expert;
 (G)a dietician; (H)an environmental health expert; and
 (I)2 community representatives. (2)Application of FACAThe advisory committee shall be subject to the Federal Advisory Committee Act (5 U.S.C. App.).
 (e)ResponsibilitiesThe Center shall, at a minimum, develop and carry out the following components and responsibilities:
 (1)Establish a health registry with the following responsibilities: (A)Survey City residents about exposure to lead, and inform City residents of the health and developmental impacts that may have resulted from that exposure.
 (B)Identify and provide ongoing monitoring for City residents who have been exposed to lead. (C)Collect and analyze clinical data related to the monitoring and treatment of City residents.
 (D)Provide culturally and linguistically relevant personnel and materials necessary for City residents.
 (2)Conduct research on physical, behavioral, and developmental impacts, as well as other health or educational impacts associated with lead exposure, including cancer, heart disease, liver disease, neurological impacts, developmental delays, reproductive health impacts, and maternal and fetal health impacts.
 (3)Develop lead mitigation recommendations and allocate resources, as appropriate, for health-, education-, and nutrition-related interventions, as well as other interventions, to mitigate lead exposure in children and adults.
 (4)Establish a partnership with the Regional Center of Excellence on Nutrition Education of the Department of Agriculture to provide any relevant nutrition information for lead mitigation, including—
 (A)identifying and implementing best practices in nutrition education regarding lead-mitigating foods; and
 (B)making recommendations and conducting outreach to improve access to lead-mitigating foods in the community.
 (5)Conduct education and outreach efforts for the City, including the following: (A)Create a publicly accessible website that provides, at a minimum, details about the health registry for City residents, available testing and other services through the Center for City residents and other communities impacted by lead exposure, any relevant information regarding health and educational impacts of lead exposure, any relevant information on mitigation services, and any research conducted through the Center.
 (B)Conduct regular meetings in the City to discuss the ongoing impact of lead exposure on residents and solicit community input regarding ongoing mitigation needs.
 (C)Establish a navigation program to connect City residents to available Federal, State, and local resources and programs that assist with cognitive, developmental, and health problems associated with lead exposure.
 (f)ReportBiannually, the Secretary shall submit to the Committees on Finance, Health, Education, Labor, and Pensions, and Agriculture, Nutrition, and Forestry of the Senate and the Committees on Education and the Workforce, Energy and Commerce, and Agriculture of the House of Representatives a report—
 (1)assessing the impacts of the Center on City health and education systems and outcomes; (2)describing any research conducted by or with the Center; and
 (3)making any recommendations for the City, State, or other communities impacted by lead exposure, as appropriate.
				5.Additional grant programs
			(a)Department of Labor grant program
 (1)EstablishmentUsing funds made available under section 7(a), the Secretary of Labor shall make grants to entities serving the residents in the City for use in accordance with this subsection.
 (2)Use of fundsFunds awarded through a grant under subsection (a) may be used— (A)for expanded youth employment within the City; and
 (B)for workforce training grants, literacy programs and registered apprenticeship programs within the City.
					(b)Department of Health and Human Services grant program
 (1)EstablishmentUsing funds made available under section 7(a), the Secretary of Health and Human Services shall make grants to entities serving the residents in the City for use in accordance with this subsection.
 (2)Use of fundsFunds awarded through a grant under subsection (a) may be used— (A)to support and create school-based health centers within the City;
 (B)to support those with issues related to lead exposure within the City; and (C)for universal head start and early head start for children within the City.
					(c)Department of Education grant program
 (1)EstablishmentUsing funds made available under section 7(a), the Secretary of Education shall make grants to entities serving the residents in the City for use in accordance with this subsection.
 (2)Use of fundsFunds awarded through a grant under subsection (a) may be used— (A)to reduce class size including hiring additional personnel, construction, repairs and improvements to structures, and any other expenses related to improving academic achievement within the City;
 (B)for 21st Century Community Learning Centers to provide expanded afterschool programming within the City;
 (C)to create a promise neighborhood program within the City; (D)to hire personnel and support children eligible for funding through the Individuals with Disabilities Education Act within the City;
 (E)for career, technical, and adult education within the City; and (F)to expand Pell Grant access for children within the City.
					(d)Department of Commerce grant program
 (1)EstablishmentUsing funds made available under section 7(a), the Secretary of Commerce shall make grants to entities serving the residents in the City for use in accordance with this subsection.
 (2)Use of fundsFunds awarded through a grant under subsection (a) may be used— (A)for economic development assistance programs within the City; and
 (B)for minority business development within the City. (e)Department of Justice grant program (1)EstablishmentUsing funds made available under section 7(a), the Attorney General shall make grants to entities serving the residents in the City for use in accordance with this subsection.
 (2)Use of fundsFunds awarded through a grant under subsection (a) may be used for juvenile delinquency prevention within the City.
				(f)Department of Housing and Urban Development
 (1)EstablishmentUsing funds made available under section 7(a), the Secretary of Housing and Urban Development, acting through the head of the Office of Lead Hazard Control and Healthy Homes, shall make grants to entities serving the residents in the City for use in accordance with this subsection.
 (2)Use of fundsFunds awarded through a grant under subsection (a) may be used for lead hazard reduction in drinking water within the City.
 6.DefinitionsIn this Act: (1)CityThe term City means the City of Flint, Michigan.
 (2)StateThe term State means the State of Michigan. 7.Funding (a)In generalThere is appropriated, out of any money in the Treasury not otherwise appropriated, to remain available until the date that is 10 years after the date of the enactment of this Act—
 (1)to carry out section 1420A of the Safe Drinking Water Act (as added by section 2), $385,000,000; (2)to carry out section 4, $100,000,000;
 (3)to carry out section 5(a)(2)(A), $10,000,000; (4)to carry out section 5(a)(2)(B), $10,000,000;
 (5)to carry out section 5(b)(2)(A), $5,000,000; (6)to carry out section 5(b)(2)(B), $5,000,000;
 (7)to carry out section 5(b)(2)(C), $125,000,000; (8)to carry out section 5(c)(2)(A), $25,000,000;
 (9)to carry out section 5(c)(2)(B), $25,000,000; (10)to carry out section 5(c)(2)(C), $5,000,000;
 (11)to carry out section 5(c)(2)(D), $5,000,000; (12)to carry out section 5(c)(2)(E), $5,000,000;
 (13)to carry out section 5(c)(2)(F), $25,000,000; (14)to carry out section 5(d)(2)(A), $12,500,000;
 (15)to carry out section 5(d)(2)(B), $12,500,000; (16)to carry out section 5(e)(2), $5,000,000; and
 (17)to carry out section 5(f)(2), $5,000,000. (b)Matching requirementAs a condition of any entity receiving a grant under section 4 or 5, the State shall be required to provide funds from non-Federal sources in an amount that is at least equal to the amount provided by the Federal Government.
			8.Emergency designation
 (a)In generalThe amounts provided by section 7 are designated as an emergency requirement pursuant to section 4(g) of the Statutory Pay-As-You-Go Act of 2010 (2 U.S.C. 933(g)).
 (b)Designation in SenateIn the Senate, the amounts provided by section 7 are designated as an emergency requirement pursuant to section 403(a) of S. Con. Res. 13 (111th Congress), the concurrent resolution on the budget for fiscal year 2010.
			9.Emergency expansion of the Special Supplemental Nutrition Program for Women, Infants, and Children
 (WIC)Section 17(d)(3)(iii) of the Child Nutrition Act of 1966 (42 U.S.C. 1786(d)(3)(iii)) is amended— (1)by striking A State and inserting the following:
				
 (I)In generalA State; and (2)by adding at the end the following:
				
					(II)State-of-emergency exception
 (aa)In generalWith respect to participant children who reside in a geographic area that has been declared to be in a state of emergency, a State may elect to certify such children during a period that ends on the earlier of—
 (AA)the 10th birthday of the children; or (BB)the date that is 5 years after the last day of such state of emergency.
 (bb)RequirementEach State that elects to certify children under item (aa) shall ensure that participant children receive required health and nutrition assessments..
			
